PUNK, J.
Clayton Durbin was indicted fr embezzling $2000. The case was tried to a jury in Summit Common Pleas and a general verdict of guilty was returned, the pertinent part of which reads as follows:
“..........do' find that the prisoner at the bar is guily as charged in' the indictment.”
Durhin prosecuted error to the court of appeals alleging that the verdict of the jury failed to find the amount embezzled. The court of appeals held:
1. When an indictment charges an offence against property by larceny, embezzlement, or obtained by false pretenses, the jury on conviction shall ascertain and declare in their verdict the value of such property. (GC. 13691).
2. The verdict not being in compliance to this section of the Gen. Code, it is insufficient.
Judgment therefor reversed and cause remanded.